750 N.E.2d 376 (2001)
In the Matter of Robert A. CARAVELLI.
No. 34S00-0006-DI-365.
Supreme Court of Indiana.
July 6, 2001.
ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
The hearing officer appointed by this Court to hear evidence on the Disciplinary Commission's Verified Complaint for Disciplinary Action in this matter has submitted her report to this Court. Upon review of that report, we find that the findings contained therein should be adopted and that the respondent engaged in attorney misconduct. Specifically, we now find as follows:
Facts: The respondent agreed to represent a client in her divorce for $400. After filing a petition for dissolution on July 2, 1998, the respondent and the client did not communicate until October 1998, when the client moved. In November 1998, the respondent advised the client that the balance of his fee would have to be paid before he could complete the dissolution. The client paid the fee in August 1999. The respondent failed to prosecute the dissolution and failed to honor his client's request for him to withdraw from her case. Also, the respondent twice failed to respond to the Commission's demands for a response to the client's grievance.
Violations: The respondent violated Ind. Professional Conduct Rule 1.3, which requires lawyers to act with reasonable diligence and promptness in representing a client. The respondent also violated Prof. Cond.R. 1.4(a) and (b), which require that a lawyer keep a client reasonably informed about the status of a matter and explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation. The respondent further violated Prof.Cond.R. 8.1(b) by failing to respond to a lawful demand for information from the Disciplinary Commission.
For the misconduct found herein, this Court now finds that the respondent should be suspended from the practice of law for a period of thirty (30) days, effective August 8, 2001, at the conclusion of which the respondent shall be automatically reinstated to the practice of law. Costs of this proceeding are assessed against the respondent.
All Justices concur.